Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on December 2, 2020. Claims 1-3, 5-9 and 11-14 are currently pending.

Claim Objections
Claims 1-3, 5-9 and 11-14 are objected to because of the following informalities:   Claim 1, line 12 should recite language similar to --having data corresponding—to fix minor grammatical errors. Claim 1, line 13 should recite language similar to –database is dynamically updated—to fix minor grammatical errors. Claim 2, line 2 should recite language similar to –adaptively update anomaly detection—to fix minor grammatical errors. Claim 9, line 8 should recite language similar to –using a plurality of precision scanners present—to avoid any 112 issues and to match what is shown within the original disclosure and provide proper antecedent basis for “precision scanners” recited later in the claim.   Claim 14, line 8 should recite language similar to –plurality of precision scanners—to fix minor grammatical errors.    Appropriate correction is required. Claims 2-3, 5-8 and 11-13 directly or indirectly depend from claims 1 and 9 and are also objected to for the reason stated above regarding claims 1 and 9. 

Claim Interpretation
In view of the amendment filed on 12/2/2020 removing the 112(f) language of the claims the interpretation of the claim elements under 112(f) have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 12/2/2020 clarifying the language of several claims the 112 rejections made against the claims in the office action of 9/4/2020 have been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite that the cognitive engine is configured to compare the data sensed by the plurality of physiological sensors and the plurality of pathological sensors with the data corresponding to the plurality of diseases in the data based to diagnose a disease out of the plurality of disease, however the specification does not provide support for the amended claim language. The original disclosure (specification, claims and drawings) recites that sensor measurements along with the set of anomalies are compared to the data corresponding to the plurality of diseases (e.g. para. [0015], [0028], [0038],[0045]) and further recites that it is the mapping of the set of abnormalities with the data corresponding to the plurality of diseases to diagnose a disease out of the plurality of disease (e.g. para. [0016]-[0017]), the original disclosure does not provide support for comparing just the data sensed by the plurality of physiological sensors and the plurality of pathological sensors with the data corresponding to the plurality of diseases in the database to diagnose a disease out of the plurality of disease it is the sensor measurements along with the set of anomalies that are compared to the data corresponding to the plurality of diseases to diagnose and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1,9 and 14 have been amended to recite “the database is a dynamically updated over a regular time interval” it is unclear what applicant is attempting to claim by stating “dynamically updated”, how is this different than the database being updated over a regular time interval, clarification is required. Claims 1,9 and 14 have been amended to recite the robotic arm being configured to collect data sensed by the plurality of physiological sensor and the plurality of pathological sensors, it is unclear what further structural features applicant is attempting  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a connection between the processor and the plurality of physiological sensors, plurality of pathological sensor and robotic arm. The processor identifies anomalies using the plurality of physiological signals, plurality of pathological signals and output of the precision scanners yet does not discloses any sort of structural relationship between the plurality of physiological sensors, plurality of pathological sensor and robotic arm, clarification is required. Claim 7 recites that the processor generates the set of anomalies with reduced false negatives and false positives, it is unclear what further structural features applicant is attempting to claim, clarification is required. Claims 3 and 8 recite the plurality of physiological sensors being present on a smart phone, tablet or independently attached to the patient, however claim 1 from which claims 3 and 8 depend recite that the robotic arm is configured to collect data sensed by the plurality of physiological sensor and the plurality of pathological sensors which seems to indicate that the sensors are attached to the robotic arm since it has not been disclosed that the robotic arm is wirelessly connected to the sensors, clarification is required. Claim 8 recites the limitation "the smart phone" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3, 5-8 and 11-13 directly or indirectly depend from claims 1 and 9 and are also rejected to for the reasons stated above regarding claims 1 and 9. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9 and 14 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0046037 to Ramesh et al. which teaches systems, methods and devices for remote health monitoring and management using internet of things sensors. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792